TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

 


NO. 03-08-00366-CV


American Housing Foundation; Credit Realty Partners XI, Ltd.; Austin Fairway Village,
Ltd.; and Austin Santa Maria Village, Ltd., Appellants


v.


Travis County Appraisal District, Appellee
 

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT 
NO. D-1-GN-03-000987, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


	Appellant American Housing Foundation filed a notice of bankruptcy with this
Court (United States Bankruptcy Court, N.D. Texas, case number 09-20232-11).  Accordingly, its
appeal is stayed and appellants' counsel's motion to withdraw is granted.  See 11 U.S.C. § 362(a)
(West 2004); Tex. R. App. P. 8.2.  Any party may file a motion to reinstate upon the occurrence
of an event that allows the case to proceed or if any party believes the automatic stay does not
apply to this appeal.  See Tex. R. App. P. 8.3(a).  Failure to notify this Court of a lift of the
automatic stay or termination of the bankruptcy case may result in the dismissal of the cause for
want of prosecution.  See Tex. R. App. P. 42.3(b).
 

				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   August 7, 2009